DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for a related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 (line 8) recites the limitation “an indicator mechanism on the handle” (also see claim 20), however the specification and drawings appear to depict a corresponding indicator mechanism that is disposed on a translatable sleeve.  Therefore, Examiner asserts that there is insufficient support for this claim limitation in the specification.  Applicant is encouraged to replace “an indicator mechanism on the handle” with -the handle comprising an indicator mechanism- in order to address this issue in claim 2 (although claim 20 should be addressed as well).  It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6, 7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a slot" in line 1.  The antecedent basis for this limitation is confusing since it’s unclear how/whether it’s related to the previously-recited “slot”.
Claim 6 is found to be indefinite because Examiner is unsure of what is meant by the limitation “the fixed indicator element moves.”  This seems contradictory and renders the scope of the claim unclear.  Applicant is encouraged to re-word this limitation for the sake of clarity.
Claim 19 recites the limitation "the energy delivery controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
It should be note that claim 7 has been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 9,289,257.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,105,176.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 8, 12-18, 20, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Truckai, U.S. 7,512,445 (hereinafter Truckai).

Regarding claim 8, Truckai discloses (note figs. 21-32B) a system wherein the treatment member comprises a wall surrounding an interior chamber and having the claimed features.
Regarding claim 12, Truckai discloses (note figs. 21-32B) a system wherein the frame comprises at least one spring element (138).
Regarding claims 13-14, Truckai discloses (note figs. 21-32B) a system wherein the indicator mechanism is coupled to the frame, and necessarily indicates expansion of the wall by movement of the frame, as well as an axial relationship between axially-extending frame elements (see fig. 30). 
Regarding claim 15, Truckai discloses (note figs. 21-32B) a system wherein the non-expanded shape is configured for being constrained in a bore of an introducer sleeve (104).
Regarding claim 16, Truckai discloses (note figs. 21-32B) a system wherein the expanded shape has a triangular configuration.
Regarding claims 17-18, Truckai discloses (note figs. 21-32B) a system wherein the treatment member necessarily has a plurality of partially expanded shapes (ranging between the fully-expanded and fully-collapsed states).
Regarding claims 20-21, Truckai discloses (note figs. 21-32B) a system wherein the indicator mechanism comprises a ‘status-indicating arrow’ (162).
 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-7 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai.
Regarding claims 3 and 19, Truckai discloses (see above) a system wherein the treatment member is coupled to a controller for delivering energy, and wherein information from the indicator mechanism is inputted (manually) to adjust the controller (note col. 14, line 36 – col. 15, line 9).  However, this embodiment of Truckai fails to explicitly disclose that the indicator mechanism comprises an electrical sensor that transmits this information via a signal to the controller.  A different embodiment of Truckai discloses the transmission of this information as an electrical signal from the indicator mechanism to the controller (note col. 15, line 5).  It is well known in the art that this design would result in increased safety and efficiency, due to its automated nature.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have modified the indicator mechanism of Truckai to comprise an ‘electrical sensor’ that transmits feedback data to the controller via an electrical signal, in order to increase safety and efficiency.  It should be noted that this modified device would be capable of meeting any remaining functional claim limitations.     
.     

Claims 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Truckai in view of Freed, U.S. 2010/0228239 (hereinafter Freed).
Regarding claims 9-11, Truckai discloses (see above) a system wherein the treatment member comprises a thin conformable wall surrounding an interior chamber, and wherein the 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794